Citation Nr: 0407627	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for epilepsy.  

2.  Entitlement to service connection for epilepsy.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for vision loss.  

6.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association

ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The appellant had service in the Merchant Marines from June 
7, to August 15, 1945 that was certified to constitute 
"active service," for VA purposes, by operation of Public 
Law 95-202.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision (RD) of the RO.  

The issue of entitlement to service connection for a hearing 
loss disability is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  

Because the issue of service connection for depression may be 
inextricably intertwined with the issue of hearing loss, it 
is also addressed in the REMAND section of this document.  


FINDINGS OF FACT

1.  The veteran, who was a Merchant Marine, has certified 
active service from June 7, to August 15, 1945.  

2.  In April 1989, the RO denied the veteran's original 
claims for service connection for epilepsy and hearing loss 
because there was no evidence of current disorders, or that 
the averred disorders, if extant, were incurred in active 
service.  

3.  New VA treatment records and a private medical opinion, 
received since the April 1989 RO decision, now show current 
diagnoses of the claimed disorders, and some of this evidence 
indicates a possible nexus to service.

4.  Since this evidence shows material facts not of record at 
the time of the April 1989 RO decision denying the claims, it 
is so significant that it must be considered in order to 
fairly decide the merits of these claims.

5.  The veteran's seizure disorder did not occur between June 
7, and August 15, 1945, and is not shown to be due to any 
incident of such service.

6.  A vision loss disability, including macular degeneration, 
was not incurred during the veteran's active service from 
June 7 to August 15, 1945, and is not shown to be due to any 
incident of such service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted warranting 
the reopening of the claim for service connection for 
epilepsy.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2003).

2.  The veteran's epilepsy was not incurred during his active 
service from June 7 to August 15, 1945.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.7(x)(15), 3.303 (2003); 64 Fed. 
Reg. 48,146 (1999).

3.  New and material evidence has been submitted warranting 
the reopening of the claim for service connection for hearing 
loss.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2003).

4.  The veteran did not incur a vision loss disorder due to 
his active service from June 7 to August 15, 1945.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.7(x)(15), 3.303 
(2003); 64 Fed. Reg. 48,146 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he should be considered to have 
active service for the entire period of his employment in the 
Merchant Marines, and that service connection should 
therefore be established for his claimed disabilities.  He 
essentially disagrees with the current state of VA law 
applicable to "active service."  

The first issue the Board must address concerns whether the 
notice provided to the veteran was adequate, under the 
current state of VA law and regulation.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) appeared to hold, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran's initial VCAA notice was provided in 
April 2001, prior to the March 2002 RD.   

This VCAA notice:  (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence the 
claimant is expected to provide; and (4) requested or told 
the claimant to provide any additional evidence pertaining to 
his claim.    

Additionally, the RO also provided the veteran with this 
information in the March 2002 RD, the November 2002 statement 
of the case (SOC), and the April 2003 supplemental statement 
of the case (SSOC).  Thus, because each of the four content 
requirements of a VCAA notice have been fully satisfied, any 
perceived error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  This 
is because all the VCAA requires is that the duty to notify 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has also satisfied its duty to assist the claimant in the 
instant case.  Upon receiving information that private 
medical records may be available, the RO assisted the veteran 
in attempting to obtain that information, but as the veteran 
himself noted, all of these private medical records have 
proved to be no longer available, due to the passage of time.  
Additionally, the RO also contacted the National Archives, in 
an attempt to find evidence of the veteran's specific 
recollections in this case.  Further, the RO obtained 
pertinent VA outpatient treatment records.  Thus, VA has met 
the duties to notify and assist the veteran in this case.  
Next, the Board can turn to the pertinent issues at hand.  

New and Material Evidence

The RO initially notified the veteran that his claims for 
service connection for epilepsy and nerve deafness (hearing 
loss) were denied in an April 1989 letter.  The RO found that 
the veteran had not presented any evidence to show that his 
conditions were incurred in service, or that he still had 
them currently.  He did not appeal.  Thus, to reopen his 
claim he must present evidence that is both new and material.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1103.  

VCAA regulatory amendments also changed 38 C.F.R. § 3.156(a), 
insofar as the definition of what constitutes "new" and 
"material" evidence.  This change, however, only applies to 
petitions to reopen that were received on or after August 29, 
2001.  66 Fed. Reg. 45, 620, 45, 630 (Aug. 29, 2001).  Here, 
the veteran filed the underlying petition to reopen his claim 
in April 2001, so the new regulation does not apply with 
respect to the definition of what constitutes new and 
material evidence.

Although the RO initially characterized the veteran's claims 
as ones for "service connection," in the March 2002 rating 
decision, after a review of that decision, as well as the 
October 2002 SOC and the April 2003 SSOC, it is clear that 
the RO has not reopened the veteran's claims, and that the 
Board still must determine whether new and material evidence 
has been submitted.  Additionally, this determination affects 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  Compare 38 U.S.C.A. §§ 7105(c) and 
5108 with Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.

Evidence is new and material if it was not previously 
submitted and bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the Board determines that the claimant has produced new 
and material evidence, the claim must be reopened.  VA must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist has been fulfilled.

The evidence submitted since the April 1989 notice consists 
of current treatment records, showing that the veteran, does 
in fact, carry current diagnoses of the claimed conditions.  
Specifically, in a January 2000 VA outpatient treatment 
record, it is noted that the veteran has a seizure disorder, 
and that he has manifested symptoms of hearing loss since his 
exposure to guns in WWII.  

There are also lay statements, dated November 2002, which are 
offered to show that the veteran's mother and sister recall 
him having seizures upon his return from Merchant Marine 
employment, which he did not have prior to leaving.  
Additionally, there is a December 2002 letter from the 
veteran's private treatment provider, opining that the likely 
noise exposure experienced while a Merchant Marine "quite 
possibly" played a significant role in his current hearing 
loss disorder, notwithstanding his "features of 
otosclerosis."  

This evidence is new and material because it contains 
important information, not previously known or submitted, 
concerning the veteran's current medical state and its 
potential connection to service.  Thus, under the regulations 
in effect prior to Aug. 29, 2001, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Although the RO did not 
ultimately find the above evidence persuasive when it 
evaluated the probative value of the newly submitted 
evidence, such evidence is presumed to be credible, albeit 
only for the limited purpose of determining whether new and 
material evidence has been submitted.  See Justus, 3 Vet. 
App. at 513.  To this extent only, the petitions to reopen 
the claims for epilepsy and hearing loss are granted.  

Service connection

The questions the Board must now address are whether service 
connection is warranted for epilepsy or vision loss.  Service 
connection for hearing loss and depression are addressed in 
the REMAND below.  

38 C.F.R. § 3.7(x)(15) now provides that Merchant Marine 
service such as the appellant's constitutes active service, 
but only when performed between December 7, 1941, and August 
15, 1945.  Although the veteran had civilian service as a 
Merchant Marine after August 15, 1945, this service does not 
constitute "active service" for purposes of VA law and 
regulation.  Specifically, on August 11, 1999, the Secretary 
of the Air Force, acting as Executive Agent of the Secretary 
of Defense, determined that the service of the group known as 
"American Merchant Marine Mariners Who Were in Active Ocean-
Going Service" during the period of August 15, 1945 to 
December 31, 1946, shall not be considered "active duty" 
under the provisions of Public Law 95-202 for the purposes of 
all laws administered by VA.  64 Fed. Reg. 48,146 (1999).

Additionally, the record indicates that the veteran has no 
other service that qualifies as active service under VA law 
or regulation.  Specifically, he was found to not have 
qualifying "Blockship" service in Operation Mulberry.  See 
38 C.F.R. § 3.7(x)(14).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

The Armed Forces, or services, are the Army, Navy, Marines 
Corps, Air Force and, in wartime, the Coast Guard which, in 
peacetime, is an element of the Department of Transportation.  
38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a).  

Additionally, effective January 19, 1988, service as an 
American Merchant Marine in ocean-going service from December 
7, 1941, to August 15, 1945, was recognized by VA as active 
service certified as such under Section 401 of Public Law 95- 
202.  
38 C.F.R. § 3.7(x)(15).  Thus, the veteran has "active 
service," for VA purposes, from June 7 to August 15, 1945, 
as his DD 214 certifies.  

Service connection is granted for injury or disease incurred 
or aggravated in the line of duty in the active military, 
naval, or air service if separation from the period of 
service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the in-service condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is other evidence that 
connects the current condition to the in-service condition, 
see 38 C.F.R. § 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 
406 (1995).  

Generally, to show this connection to service, a the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain chronic diseases, however, shall warrant service 
connection if manifested to a compensable degree during the 
applicable presumptive period after service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Epilepsy is one of those conditions for which a presumption 
may be available, however, it must be 10 percent disabling 
within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  Additionally, unless the claimant also 
served at least 90 days active duty during a period of war, 
or served as least 90 days active duty after December 31, 
1946, he is not accorded the benefit of the presumptions set 
out in 38 C.F.R. § 3.307.  A period of service of any length 
is sufficient for prisoner-of-war and herbicide-exposure 
presumptions.  See 38 C.F.R. § 3.307(a)(1).

Epilepsy

The veteran had active service, for VA purposes, from June 7, 
1945 to June 12, 1945, aboard the ALEXANDER S. CLAY, and from 
June 13, 1945 to August 15, 1945, aboard the SS NICHOLAS 
BIDDLE.  38 C.F.R. § 3.7(x)(15).  He also had additional 
civilian service in the Merchant Marines.  The veteran does 
not have 90 days of active service, as defined by current VA 
law, to qualify for any presumptions relaxing the applicable 
evidentiary burdens.  Thus, to show that service connection 
for epilepsy is warranted, the evidence needs to demonstrate 
that the veteran incurred (or aggravated) this condition 
during the timeframe he had active service-that is, between 
June 7, 1945 are August 15, 1945.  38 C.F.R. § 3.7(x)(15).  

In this case, that can be accomplished by evidence showing 
that the veteran has current disorders, incurred (or 
aggravated) in service that are related to such service, 
i.e., current medical nexus evidence, 38 C.F.R. § 3.303(d), 
or by showing that he has current disorders incurred (or 
aggravated) in service that have exhibited some continuity of 
symptomatology since service.  38 C.F.R. § 3.303(b).  

After a review of the entire record, it is clear that the 
preponderance of the evidence is against the claim for 
epilepsy in this case.  First, the veteran stated, on his 
September 1988 VA Form 21-526, that he first developed 
epilepsy in December 1945.  Next, in December 1988, the 
veteran replied to an assistance attempt by VA, and stated 
that he was not treated at a Public Hospital, but that his 
claimed disability occurred on his last voyage home (from 
Antwerp, Belgium to Newport News or Norfolk, Virginia).  He 
specifically stated that he waited until they docked, and 
then traveled to New Jersey and saw a private physician for 
the disability.  He further stated that the physician is now 
deceased and the records are unavailable.  The veteran's 
statement regarding the timing of the disability is 
significant, because it is specific, detailed, and was 
provided over 10 years prior to the current claim.  The 
passage of time, while great, is less between 1945 and 1988 
than it is between 1945 and 2001.  

The evidence in support of the veteran's claim include his 
own statements, post 1988, and the lay statements submitted 
by the his wife in April 2001 and by his mother and sister in 
November 2002.  

However, although those more recent lay statements are also 
less probative than the evidence submitted in 1988 due to the 
passage of time, even if true, they do not establish the 
incurrence element, which is missing in the current case.  
That is, they do not show that the veteran manifested or 
developed epilepsy between the times his service was 
certified as active, from June 7, 1945 to August 15, 1945.  
Instead, they show only that upon returning home, did the 
witnesses observe the veteran and his condition.  They simply 
cannot establish what they did not witness.  Further, the 
Board must point out that the veteran's mother's statement 
and his sister's statements are identical typed statements 
signed by them.  In and of itself, this is not suspect; 
however, on the veteran's VA Form 21-526, received in April 
2001, the veteran specifically indicated that his mother was 
hospitalized in a nursing home with Alzheimer's, that she was 
93 years old, and that he could not think of anyone else who 
was alive, that was familiar with his condition at the time 
in question.  This makes her statement less probative than it 
would be without this additional information.  

Next, the veteran averred, on this same April 2001 VA Form 
21-526, that he had his first seizure between July and 
September 1946.  If true, this is outside his timeframe of 
active service.  Even assuming arguendo that the veteran had 
meant to say between July and September 1945, the RO obtained 
the Merchant Vessel Logbook copies of the SS NICHOLAS BIDDLE.  
Although the logbook was dated from June 12 to December 20, 
1945, there was no mention of the veteran's medical problems.  
The veteran was advised that he could provide lay statements; 
however, there are no statements from anyone who served with 
him during this period.  

Lastly, although the veteran has also self-reported a past 
medical history to VA treatment providers, stating that his 
seizures began "while in the military," it is also clear 
that he did not initially grasp the legal significance of the 
time restrictions on the certification of his service as 
active service, from June 7, 1945 to August 15, 1945, and the 
distinction between his remaining, civilian service, after 
August 15, 1945.  In fact, although review of the outpatient 
treatment records shows that he also reports suffering this 
incident "when the war was over," (April 19, 2001 VA 
addendum), it also reveals that he reported first developing 
it in 1947 (February 10, 2000 VA note), and other evidence 
shows it was on his "last voyage home," (VA Form 21-526).  

Although both the veteran and VA endeavored to obtain the 
private medical evidence of post-service epilepsy, 
unfortunately, none of his records were available due to 
passage of time, and death, or retirement, of his private 
practioners.  

It appears that the veteran is essentially disagreeing with 
current law, which provides that Merchant Marine service is 
only deemed active service during the time period covered by 
Public Law 95-202-December 7, 1941, to August 15, 1945.  
Since the veteran was first employed by the Merchant Marines 
on June 7, 1945, his only period of qualifying service is 
from June 7, 1945 to August 15, 1945.  He instead avers that 
his entire period of Merchant Marine employ (from August 1945 
forward) should be considered active military service, 
because he was categorized as "4F" by the WWII draft 
boards, and he attempted service in whatever capacity was 
available to him, in this case, the Merchant Marines.  
Although the Board is sympathetic to the appellant's claims, 
it is the law, not the facts that are in dispute, and his 
claim for epilepsy must be denied.  

Thus, because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not for 
application, and the claim is denied.  

Vision loss

Turning to the veteran's claim of vision loss, there is no 
evidence that he incurred or aggravated any kind of vision 
disorder during his active service.  In fact, the medical 
evidence tends to show that he carries a recent diagnosis of 
macular degeneration.  

Specifically, VA medical records dated in 2002 indicate that 
he has macular degeneration and is now legally blind.  
However, there is no evidence showing that these conditions 
were incurred in service, or are in any way related to 
service.  

Although one of the elements for establishing service 
connection is shown, evidence that the veteran carries a 
current diagnosis, there is simply no evidence of incurrence 
or aggravation in-service, or of a nexus between any 
purported incurrence.  

Therefore, because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application, and the claim is denied.  





ORDER

As new and material evidence has been submitted, the claim of 
service connection for epilepsy is reopened, and to this 
extent only, the petition is granted.

Service connection for epilepsy is denied.  

As new and material evidence has been submitted, the claim of 
service connection for a hearing loss disability is reopened, 
and to this extent only, the petition is granted.

Service connection for vision loss is denied.  



REMAND

The veteran has submitted medical evidence showing that it 
was "quite likely" that he experienced significant noise 
exposure while in the Merchant Marines.  As the finder of 
fact, the Board agrees, and specifically finds that it is at 
least as likely as not that the veteran experienced noise 
exposure from June 7, to August 15, 1945, during the time 
which he has certified active service.  However, it is less 
clear whether or not this noise exposure is responsible for 
his current hearing loss.  Although the December 2002 private 
medical opinion suggests that it is "possible" that such 
noise exposure played a significant role, it also 
demonstrates that the veteran has or had otosclerosis.  The 
Board, therefore, requires the clarification that can only be 
provided by a medical opinion in this case.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Additionally, as the veteran claims his depressive disorder 
is related, at least in part, to his hearing loss disability, 
the issue of service connection for depression is 
inextricably intertwined with the above issue in this case.  


The claims for service connection for hearing loss and 
depression are REMANDED for the following:

1.  The RO should schedule the veteran 
for VA AUDIOLOGICAL and EAR DISEASE 
examinations.   Inform the veteran that 
failure to report or cooperate with a VA 
examination may negatively impact his 
claim.  

2.  Ask the examiner(s) to opine on the 
likelihood that the veteran's hearing 
loss was caused by noise exposure such as 
the veteran describes on a Merchant 
Marine vessel from June to August 1945.  
Also, ask the EAR DISEASE examiner to 
opine whether the veteran's recent 
cochlear implant surgery alleviated any 
"otosclerosis features" he may have 
had.  The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  Thereafter, the RO should readjudicate 
the claims for service connection for 
hearing loss and depression.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



